Citation Nr: 0829329	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from October 1960 to June 
1976.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for coronary 
artery disease, as secondary to service-connected diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of peripheral neuropathy of the 
upper extremities that is related to service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not 
incurred during active service, nor is any such disability 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in September 2005 and March 2006 and 
the claim was readjudicated in a December 2006 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, and afforded the veteran a 
physical examination.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the revision, as this version 
favors the veteran.  See generally VAOPGCPREC 7-03 and 
VAOPGCPREC 3-00.

The veteran's service treatment records do not show any 
treatment or diagnoses of peripheral neuropathy of either 
upper extremity.

An October 2006 VA examination report is the only evidence of 
record pertaining to the veteran's claimed peripheral 
neuropathy of the upper extremities.  During the examination, 
the veteran complained of numbness and some stiffness in his 
hands; however, he indicated that there was no burning, 
tingling or neurological symptoms.  Neurological examination 
revealed that strength was 5/5 and that deep tendon reflexes 
were 2+ in the bilateral upper extremities.  Vibratory sense 
was also intact in the bilateral upper extremities.  There 
was no diagnosis of peripheral neuropathy of either upper 
extremity. 

On VA outpatient treatment in December 2007 it was noted that 
the veteran had a history of chronic bilateral arm pain.  A 
diagnosis was not provided

The Board finds that the record lacks competent and probative 
evidence of a diagnosis of peripheral neuropathy of the upper 
extremities.  If there is no current diagnosis, service 
connection cannot be established.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy of the upper extremities.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied.


REMAND

The Board finds that further development is warranted with 
regard to the veteran's claim for service connection for 
coronary artery disease, secondary to diabetes mellitus.

The evidence on which the RO has determined that a grant of 
secondary service connection is not in order is inadequate, 
and, specifically, as to the question of whether the 
veteran's coronary artery disease was aggravated by his 
service-connected diabetes mellitus.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  In particular, although the question 
of direct causation was addressed on a recent VA medical 
examination in October 2006, no opinion was provided then or 
at any other time as to whether the veteran's service-
connected diabetes mellitus has aggravated the claimed 
coronary artery disease.

As noted above, 38 C.F.R. § 3.310 was amended in order to 
implement the holding in Allen regarding secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52744 (2006).   Any increase in severity of a 
nonservice- connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.

Here, the RO has not considered the veteran's entitlement to 
secondary service connection for coronary artery disease 
under the revised version of 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to ascertain the 
nature and etiology of his claimed 
coronary artery disease.  The claims 
folder should be made available to the 
examiner prior to the examination.  
Following a review of the relevant medical 
evidence in the claims file, as well as 
the conduct of a physical examination and 
any tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any existing coronary artery disease 
began during service or within one year of 
the veteran's discharge from service or is 
otherwise linked to some incident of the 
veteran's period of active duty?

(b) Is it at least as likely as not that 
the veteran's service-connected diabetes 
mellitus has caused or worsened his 
claimed coronary artery disease?  If it is 
determined that the veteran's coronary 
artery disease was worsened by his 
service-connected diabetes mellitus, to 
the extent that is possible the examiner 
should indicate the approximate degree of 
disability or baseline (e.g., mild, 
moderate, severe) before the onset of the 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed. If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


